Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-807
                       Lower Tribunal No. F99-5667
                          ________________

                         Simei Moreira Da Silva,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.


     Simei Moreira Da Silva, in proper person.

    Ashley Moody, Attorney General, and Sonia Perez, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.